         Case 3:21-cv-00217-AA             Document 1          Filed 02/08/21            Page 1 of 13




                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                        Portland
                                        - - - - - - - DNISION




              1                                         Civil Case No. - - 3:21-cv-00217-AA
                                                                             --------
/rEnter full ~a~e ofplaintiff)                          (to be assigned by Clerk's Office)
                       Plaintiff,

                        V.                              COMPLAINT FOR VIOLATION OF CIVIL
                                                        RIGHTS (PRISONER COMPLAINT)



                                                          Jury Trial Demanded

                                                        ~Yes                 □No


 (Enter full name ofALL defendant(s))


                       Defendant( s).



                                                I. PARTIES

         List your name, address, and telephone number below, and the same information for
  each defendant. Make sure that the defendant(s) listed below are identical to those
  contained in the caption of the complaint. Attach additional sheets ofpaper if necessary.


  Plaintiff              Name:      !2uLL1J;A/
                                    I       tJ
                         Street Address:
                                            v
                                            l/5' 116 .M::.-T~vi1J. 1.:frl✓2)5   n r-,.
                         City, State & Zip Code:      roc-H-c,VZ:;-\()   U '1'-ft:tt.~1/\.- ttJr] ✓.,
                                                                                             ! ,~--,~-V
                                                                                                   •· -   ,,,,- )   •




                         Telephone No.:
 Complaint for Violation of Civil Rights (Prisoner Complaint)                                                           1
 [Rev. 01/2018]
        Case 3:21-cv-00217-AA                 Document 1         Filed 02/08/21         Page 2 of 13




 Defendant No. 1

                            Street Address: l J 5t-/?i   *X1AU:?ID,a.S' S'    CJ c.
                            City, State & Zip Code:      poc:f:l1/\/i,~/( OI~"     qJ1.10
                            Telephone No.:


 Defendant No. 2
                 --
                            Name:    /11.A
                                         •.
                                              /J~k G,,,.vJ-1          I
                                                                           )kr-n:~ C> f' ,f, t:--{_    - ·

                            Street Address:   US i/c) Wl-Tnvcf:te-5 5       f)r_
                            City, State & Zip Code: poc,t~:Ji./l._c)._ 6{(.        "17 d 1 c)
                            Telephone No.:


 Defendant No. 3            Name:

                            Street Address: ~ l S'H, i) t.>d:M.l/'-Cf!l"-e~5 {) r <
                            City, State & Zip Code:      pnr.Ht{~~ 6~ ~ '1 J';),·;;t,o
                            Telephone No.:


 Defendant No. 4            Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                            Street Address: - - - - - - - - - - - - - - -
                            City, State & Zip Code: _ _ _ _ _ _ _ _ _ _ __

                            Telephone No.:


                                   II. BASIS FOR JURISDICTION

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any
 rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens
 v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
 federal officials for the violation of certain constitutional rights.

        A. You are bringing suit against (check all that apply):

                 D Federal officials (a Bivens claim)
                 [XJ   State or local officials (a§ 1983 claim)
                 l



Complaint for Violation of Civil Rights (Prisoner Complaint)                                            2
[Rev. 01/2018]
             Case 3:21-cv-00217-AA                                                   Document 1                         Filed 02/08/21                       Page 3 of 13




             B. What federal constitutional, statutory, or treaty right(s) is/are at issue?

~,) llr. A
     - lfWt.?-rv( t,z,,1./144 ·I r ' (
                                     vt ·,L (JT..I D-::zxc.A-
                                       L '/
                                                       .\L '
                                                         7                                 l-e. , l•'Ifz.;.(rc../
                                                                                     I. •'-'F'               J ,(.JJc,·,1'pv-.;
                                                                                                                           1 ,;{ rt/
                                                                                                                                 {




                                                             III. STATEMENT OF CLAIMS

                                                                                             Claim I

         State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to give any legal arguments or cite any cases or statutes.

  ~v
   I
     bvu~·. i·~,{1.5.'.S ,., o-oo
                              ~
                                                                        I-.::.t..-VV,,,    !/4;',tl//lJ.',..l~ss·             CV"v~       h.at--L •;,1 ... '} c),r,..L...JO

 [)1.,i.V'
       r
             ,vrt-v
                 I
                          h.-, _i,"l      w /?~                  i'<.        il\..   7 lb 4V!,1.£Yl,r/ ,,A,,./1/f- v,~lt:,.,,6z.,, e)J....c-,,_ 5 ~JA/J
  b,;,u"l i \~1_,.(;yJv.Jt
                      f
                                              illi C(t.Aij W..1.                       e5'?,e,.../.[,,/ (.,'<fo-r v01ntf~ iV\._)..:n ~/
                                                                                                        (                          •




                                               0   '         .          (.



  6/h, }u,,.ivt.,;bvf M--'::<:ul                11 ,~J\wh'iv..                  n 'l:; 1/1, f- ,WJ (> roJ..~ I- "~k
                                                                                      •.       ..
                                                                                                                                            1   L~Jv P1o~cf-}f_
                                                                                                                                                         I
                                                                                                                                                             I
                                                                                                                                                                              I




                                          ~                                     .,                                                    /
 ·zrtvr.ul-fo 4?!G             p(.,   u,r",;-rft;.u2_,           L~            1'Jv.:.J.e ✓}/Y/_/                      <;;)    1-1-·



                                                                                             Claim II

         State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to give any legal arguments or cite any cases or statutes.

                                                                                                    t                                           •


   ~-V-f;LlcuP                L7(_,,<;         45ct.-le. .                   CO\./{)         ~s             i't.-i__    evil,1/IA--                 ct:c1·/,,,''HL·
Complaint for Violation of Civil Rights (Prisoner Complaint)                                                                                                                      3
[Rev. 01/2018]
                Case 3:21-cv-00217-AA                      Document 1              Filed 02/08/21                       Page 4 of 13




         . -tvr<ilOlL        wi,l      s{~ l;Vt,Cj.
                                                    l
                                                          :   ft,Li,1.(:t   3,Jt v{o-</
                                                                                         I
                                                                                                   be)(')        ,/Vla-·-:I'bu.f) rel.~
                                                                                                                    V

  ~Jy·~
   .. (
        ,~$                        ,·/t.-f _faif!,?_o/l,t@-lf.er/"Ue/,:rc. .let\_
                                        '                                   -
                                                                                                    (J;}\.);,~[J        b",·r .f-~ kt-~
  L'Y'-( VL             ~,tcJc1l,;~
                          ,     f
                                    ~       /(AC,{/ h~l,fA/&_                   Ca~l;
                                                                                   J  -
                                                                                        )h,-                ,I   /I}_~
                                                                                                                    •
                                                                                                                                o-:H/Y..(?
     itvltzv                LrA-r(/2 / ~-               6/U'      Gv--(-1.rt;/[5   ,t°ft<41,;-'5    · ,/lklil/V¼-o'h1·
                                                                                                            !                    ~


  (..,..) i   11t\__   t"_pV,,\:[\ ·rr~:A,,.Vl -Dorvvi.JiJ -r\rN viA- s lP ~ / Vl-/ v)/ "-6'~CA-)'                                    --



                                                                                                        .    I      J




  /:_;yV t         ,~ J:     IA.,f(M._ C..0{) ;;_,/
                                                (
                                                        u-f-       qi {1,\.{,(/A~ '          ·
                                                                                                 l'e4 Wti~/~;,;
                                                                                                    t                    l
                                                                                                                             1. •')   J~



                                                                     Claim III.

       State here as briefly as possible the facts ofyour case. Describe how each defendant was
 involved, when the conduct occurred, and any injuries you have suffered as a result. It is not·
 necessary to give any legal arguments or cite any cases or statutes.




 (Ifyou have additional claims, describe them on another piece ofpaper, using the same
 outline.)

Complaint for Violation of Civil Rights (Prisoner Complaint)                                                                                 4
[Rev. 01/2018]
           Case 3:21-cv-00217-AA                 Document 1           Filed 02/08/21                         Page 5 of 13




                     IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

I have filed for administrative relief as to all claims in Section III and have concluded all
administrative appeals available to me.


                                                                 □ No


                                                  V. RELIEF

      State briefly exactly what you want the court to do for you and the amount, ifany, of
 monetary compensation you are seeking. Make no legal arguments. Cite no cases or statutes.

 L   e,Jovt,{{)      lc}e,--14--- k   Wl&wJ-1,f'l)
                                                         l
                                                             luvu.;/J-v0~,kJ         ~           Cr,7{ .f-d1;i J./1.,,tt (d1/?,)\
                                                                                                               .   L          -


  ,'v1-Iv0'-.W'ol,Y ,,.; kvvL ( ~ ';;>v(                        ~ ,/-d he-p                      1/'1-L        Sc,__Ae




                                         (                                               \ t


   Uy<-; u,N'\.,-5.J-c.~f-vt_cf ,.z:,v.ecl [<_/y ft fs brcJ lee_                  Jo {·-cz{1,,,/-             ~).<__~~


   SlN.eJ-s          t-k-c"-t.A-?L ,plv--ee_dz;>o;e)             th._k. ..
                                                                             1
                                                                                 lLShr1/(&            C/\_    fr1,,'<'ul/>'

     A   p (l--rJ-~///d-    CVL-   n-<-- _A/'l,.??:rr· l ~



           I declare under penalty of perjury that the foregoing is true and correct.

           Signed this ~.(';~   day of -Ghu:::JV'.
                                             .      (
                                                                                    , 20a,L



                                                        ,;;(s                                            ,,
                                                   t:✓

                                                                                               (__,




Complaint for Violation of Civil Rights (Prisoner Complaint)                                                                        5
[Rev. 01/2018]
             Case 3:21-cv-00217-AA        Document 1       Filed 02/08/21    Page 6 of 13




 1   immediate judicial action, plaintiffs illegal confinement will continue, they will continue

 2 to suffer from defendant's illegal conditions of confinement, and they will be irreparably

 3
     harmed. by these actions of the defendant and its agents.
4
                                                 6.

            A writ of habeas corpus should be granted because there is a need for immediate
 6

 7   judicial scrutiny and there are no other plain, adequate, or speedy remedies available for

 8   plaintiff to seek review of the challenged actions of the defendant.
 9
                                                  7.
10 .
            Plaintiff is incarcerated in a facility that does not follow this state's required
11
     precautions to prevent the spread of the disease Covid-19, by placing plaintiff and all other
12                     ·                                                          ·

13   prisoners within the facility in imminent danger of acute illness, deprivation of essential

14   medical care, and death. Contrary to the federal and state guidance regarding Covid-19,
15
     the facility does not keep prisoners adequately separated from each other or potentially
16
     infected facility staff, supply adequate soap and/or sanitizer, or provide adequate access to
17
     sinks, masks, or other Personal Protection Equipment ("PPE") to prevent contraction of
18

19   Covid-19. The facility does not adequately quarantine prisoners from staff or prisoners in

20   transport to or from the facility. The facility does not adequately screen staff for
21
     coronavirus contacts or symptoms. Upon information and belief, the facility lacks
22
     adequate health care services and capacity to preserve the lives of plaintiff and other
23
     prisoners suffering from acute, life threatening Covid-19 infections, where infection of
24

25   prisoners and facility staff and will likely become widespread as Oregon fails to require




3 - PETITION FOR WRIT OF HABEAS CORPUS
                                   Case 3:21-cv-00217-AA                           Document 1                Filed 02/08/21                    Page 7 of 13




          1   social distancing, PP Es, increased testing, and/ or other precautions in prisons and jails

          2 known to slow the spread of Covid-19.

          3
                                                                                               8.
          4
                            Plaintiff has underlying health condition(s) tl!_~t_!!!ci!ke them_at~riskfor-sev:e--re~~-
------~- ------5-----~----------- --- - - - - - - - - ~- - - - - - - ~ -~--- -
              complications or death should they contract Covid-19, the disease that arises from
          6

          7   coronavirus. Specifically, plaintiff has the following underlying health conditions,

          8   determined by consensus in the medical· community to make them at-risk for severe
          9
              complications or death:
         10
              I     l/v~--,/',,,     c;d~.1.J'1       1
                                                          k-i,U>L   C,£..f.J);'O ot.•_>    0~       7) (A..£;.-y·2;      Ot.cy/)
         ll                                       I                                                              I


              ~    \1u:t.-0P -         17\..   ,:;,LWi-t,/ru~S~c:t         1/vu?nhr/"l Cf;1.J?~. .r-l+t-/ ,1d0!:crtPl/ r:.4_,;, /p fo· (cMV)
         12                                                                                                  .       /                    I

         13 J:     b..e t_ /-f_..t/-t" . /.f- h.ot.:S               l,0--w'i.e _    t: 4,,.-{ c;v.u, Cf IA_ b ("'(.,,{,.<:, )I\_
                                                                                                    V
                                                                                                                                    d.._c,..,(/l--1.J! cJ!.c/?
                                                                                                                                                      I


         14 O\,.vu,t - ~l,J/td                  J/L~r       ✓-; 1r~~l.A..     L--\E-._/>      s kd l,AJh_            t,,,,P        /y~- -     Ji-c.__ c a.,,t-phl-,7
                                                                                                                                                                   r

         15
              -c   IJ. lsd             ku ,_. ., _ po o , e y.,;_ "',, ,o/VJJ-                       M-   [J,-&,_,,,l,/ r. oV1-'()                /f/1,;,   L    s vv.   t
         16
                                   '7 . '•11   c ,f- u r Yiu           ~;>v   Ll   Wo YL,L-)
         17
                                                                                                    9.
         18

         19                  Pl~intiff has requested protection from defendant from con~raction of coronavirus,

         20   and been denied in the following ways:

         21
                            1) By continuing to incarcerate plaintiff within a closed and densely populated
         22
              facility that threatens the life of plaintiff, other prisoners and ODOC staff;
         23
                             2) By sustaining:
         24

         25                            a.) Unavoidably and dangerously close proximity of plaintiff to other prisoners

              and DOC staff who might be infected;


         4 - PETITION FOR WRIT OF HABEAS CORPUS
              Case 3:21-cv-00217-AA           Document 1        Filed 02/08/21   Page 8 of 13




                b.) Exposure to DOC staff who enter and leave the facility, a significant

2 number of whom may not be known to be infected or show symptoms of infection but will

3
     nevertheless be capable of infecting plaintiff and other individuals;
 4
                    c.) The impossibility of protecting plaintiff from infection within DOC
 5
     facilities that remain at their current and normal number of prisoners per cell and
 6

7    aggregate number of prisoners at the facility;

 8                  d.) Inadequate health care at the facility to care for plaintiff and other
 9
     potentially acutely ill prisoners through the provision of intensive care and ventilator
10
     treatment foreseeably needed to preserve plaintiffs life if infected within the facility;
11              '
     OTHER (medical conditions and complaints not covered above):
12        .
                                       "              "
                                    vl/0   I/ i,:,tLf _f \v~-




16

17

18

19 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

20 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

21

22



24

25 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




5 - PETITION FOR WRIT OF HABEAS CORPUS
                                      Case 3:21-cv-00217-AA      Document 1          Filed 02/08/21                            Page 9 of 13




                                                                             10.


                     2              In the span of just a few months, as of May 6, 2020, over 3,809,180 people globally
                     3
                          have been confirmed diagnosed with Covid-19 and over 266,432 have died. (Johns Hopkins
                     4
                          University, Coronavirus Resource Center, May 6, 2020.) In the United States, as of May 6,
                      5
                          2020, over 1,193,813 people have been diagnosed with Covid-19. At least 70,802 people have
                     6

                     7    died, most within at-risk groups: older adults, people with asthma, HIV, diabetes,

                     8    respiratory disease, and heart disease, and other co-morbidities. (Center for Disease
                     9
                          Control, May 6, 2020.) Covid-19 is extremely lethal with a high rate oflethality that
                    IO
                          increases significantly among at-risk groups. (Lancet, Infectious Diseases, March 30,
                    11
                          2020.) The disease is up to 20 times more infectious than seasonal flu and spreads
                    12

                    13    exponentially, doubling within days. The disease is erupting or about to erupt in jails and

                  - 14    prisons in Oregon as result of failure to inst~tute comprehe-nsive Covid-19 precautions.
                    15
                          Prisoners are currently the only group of Oregonians unprotected by Governor Kate
                    16
                          Brown's Executive Order 20-12 that requires social distancing and other precautions for
                    17
                          groups, for no apparent reason other than their status as people who are incarcerated.
                    18                                                                                                                              ·

                    19               Members of the public concerned about the safety of prisoners in this environment

                    20    have requested ODOC take urgent protective measures to prevent wide~spread infection
                    21
                          of Covid-19 in this vulnerable population: those requests have not yet been implemented.
---·---c-----ec-·-c-~-2-2------·-·- ---- - ----   --           .------ ----- -- - , --------   --c   -   - -   -: ----·· -~------   -_   -~------   -   __ ._____ - ,   ----=-::·· ,   -~

                          In this environment, plaintiff is at risk of immediate harm and death and requires
                    23
                          immediate judicial scrutiny of their claims. Plaintiff is incarcerated and wholly dependent
                    24                                   .

                    25    upon defendant for protection from Covid-19 ·and has no other available adequate or

                          timely remedy. Defendant's refusal to protect plaintiff from contracting Covid...:19 amounts


                    6 - PETITION FOR WRIT OF HABEAS CORPUS
               Case 3:21-cv-00217-AA          Document 1     Filed 02/08/21                Page 10 of 13




   1 to deliberate indifference to plaintiffs serious medical needs, in violation of the Eighth

  2 Amendment to the United States Constitution and Article I, Sections 13, 16 and 23 of the

   3
        Oregon Constitution. Defendant's conduct amounts to a denial of due process and a
   4
        denial of equal protection in violation of Plaintiffs constitutional rights per the Oregon·
   5
        and United States Constitutions, and Oregon's statutory and administrative rule rights.
   6

   7           Plaintiff prays that a writ of habeas corpus be granted, directed to defendant,

   8    commanding them to file a return stating the legality of, and the time and cause of the
   9
        imprisonment, incarceration, and restraint of plaintiff, o~ to have the body of plaintiff
 10
        before the court at the time and place specified in the writ; to do what shall be considered
 11
        by the court concerning plaintiff.
 12

  13

  14

  15
         DATED this    ·1,".l
                           -·
                                day ofJ;h.t-&~rv
                                              {
                                                   , 2020.

  16

 17

  18

  19
                                                                  "                                <r
                                                                                                  fognature       . .
                                                                                                            of Plamt1ff
 20                                                               SID#: ·1,:1/l t.J3e,':>
                                                                         Correctional Facility (Address):
 21
                                                                   t \S i{6 1v· e t\l\VC'.ihe~~ lf"l r··,
--22-                                                             /YI,, l. r ~ M:u..l +itii~-:.v.:1;-1-£1... (c;vttA·:t :--~:-- -c---:-   -
                                                                         .t1 -•'l '')      .. i                       l
                                                                          1 i 17--· ,.,,.., (/
 23

 24

 25




 7 - PETITION FOR WRIT OF HABEAS CORPUS
        Case 3:21-cv-00217-AA        Document 1        Filed 02/08/21             Page 11 of 13




2                        CERTIFICATE OF DOCUMENT PREPARATION
3                                  Pursuant to UTCR 2.010(7)

 4
        I hereby certify that the following is true:
 5
       JKl I selected this document and it was prepared without paid assistance.
 6
        □   I requested help fr?m an inmate legal assistant to assist me in the preparation of
 7      this document at - - - - - - - - - - - - - - - - - - - -
 8      □ I paid or will pay money to _ _ _ _ _ _ _ _ _ _ _ _ _ _ for assistance in

 9      preparing the document(s)/forms.

10

11

12

13
                        .l')   1
14
        DATED this ./, t-1..••J                                 , 2020.


15

16

17
                                                           rf          __ ., ·~         Signature of Plaintiff
                                                           SID #: I j .{.1,4t!':,.JC
                                                                           .!,   7. -::i
18                                                                  Correctional Facility (Address):
                                                                           lv
                                                            l l 1)C.·lc) e~J=·tlU,e'.CtiL::';;, ~~ {)c,
19                                                          /Vt c.:r--, .) /l.rh,1~ .I h)i ol.A.-t ,,.,,,k Cct4. {:.,j i+I
                                                                 '"t 1 ),/;)..,/) .                                   l
20

21

22

23

24

25




8 - PETITION FOR WRIT OF HABEAS CORPUS
            Case 3:21-cv-00217-AA          Document 1                Filed 02/08/21         Page 12 of 13




 1
                                   CERTIFICATE OF SERVICE
 2

 3          I, Tara Herivel, hereby certify that on this date I have made service of the

 4     attached   MOTION,       DECLARATION               AND           ORDER        FOR      MOTION        FOR

       DISQUALIFICATION OF JUDGE, on the Respondent/Defendant by U.S. mailing a

 6     true copy thereof, in compliance with the "Mailbox Rule" for filing and mailing legal
 7
       documents, certified by me as the Plaintiff, upon the following parties:
 8
                                        Trial Court Administrator
 9                                    Ma lf..1r:4?•i i1_ County Courthouse
                                             l·)....CN)   21A'J ..ftc5t-A0t..

10                                           w.19r:b~~-i,
                                                 ,
                                                         1
                                                          ,   ...   ~J 'l.cJA\ -   :'),ol
                                                                                   t:>


11
       DATED this "':;r,J.   day of_}/_-·.....
                                          h=A.'~'A.r_v,.,_I_ _ __,,      2020.
12                                   .               I

13

14                                                                                             Signature of Plaintiff
                                                                                              SID# --7--:?et
                                                                                                                  1

                                                                                                     . ) t b·n
                                                                                                             ,:x:;-J
15
                                                                                            Correctional Institution:
                                                                                                /\ite--C:T'
16
                                                                                               LL9-{ 6 .1'vY:-Tuu~u1,,r_-:;,s
                                                                                                I[) i~ 'i] ·~r~ ()
17

18

19

20




     3 -PROPOSED ORDER - DISQUALIFICATION OF JUDGE - HABEAS CORPUS
                Case 3:21-cv-00217-AA     Document 1       Filed 02/08/21   Page 13 of 13




 1
                                   CERTIFICATE OF READINESS
 2
               This proposed Order is Ready for judicial signature because:
 3
               - I provided this order by mail to the Trial Court Administrator with my pro se
 4
         moti_on for habea_s_corpus and other documents.
-5

 6
            DATED 5 May 2020.
 7

 8

 9


                                                                                 Signature of Plaintiff
11                                                                              SID# 13L/(;0,)
                                                                              Correctional Institution:
12                                                                              ./Uc-t Jk,~e,-l-c
                                                                                  ' /v .ri1,vv7rs 5
                                                                                 Lov-1,1.    .




13                                                                               )     l lC50A _A}~
                                                                                     e,t,~




14

15

16

17

18

19

20

21




     2   -PROPOSED ORDER - DISQUALIFICATION OF JUDGE - HABEAS CORPUS
